         Case 1:20-cr-00033-DLC Document 48 Filed 08/21/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

 UNITED STATES OF AMERICA,                            CR 20–33–BLG–DLC

                      Plaintiff,

 vs.                                                         ORDER

 GASPAR FELICIANO SALAS,

                       Defendant.

       United States Magistrate Judge Timothy J. Cavan entered his Findings and

Recommendation on August 6, 2020. (Doc. 47.) As neither party objected, they

are not entitled to de novo review of the record. 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnel Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

       Judge Cavan recommends that the Court accept Gaspar Feliciano Salas’

guilty plea after Salas appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to Counts I, II, and III of the Indictment,

which respectively charge: conspiracy to possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 846; possession with intent to
                                           1
        Case 1:20-cr-00033-DLC Document 48 Filed 08/21/20 Page 2 of 2



distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C.

§ 2; and possession of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A)(i).

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 47) IN FULL.

      IT IS FURTHER ORDERED that Gaspar Feliciano Salas’ motion to change

plea (Doc. 33) is GRANTED, and Gaspar Feliciano Salas is adjudged guilty as

charged in Counts I, II, and III of the Indictment.

      DATED this 21st day of August, 2020.




                                            2
